Title: To James Madison from William McKinley, 14 May 1804
From: McKinley, William
To: Madison, James



Sir,
West-liberty (Ohio County Va) May 14th 1804
A publication, in the United states Gazette of the 20th ulto., headed “Mr. Jefferson’s Impiety” I have good reason to beleve will do hurt to the Republican Intrest, if not refuted. 7/8 of the people on this side of the Mountans, in this state, & Pennsylvania, are professors of Religion, they are generally honest; but are Subject to be deceved and lead wrong on political questions—the Feds affect to beleve that the report will not be contradicted, and if it is not Will infer that it is realy true.
I have just reason to beleve that unfavourable Impressions have already taken place, in consequen[c]e of said publication.
I have as a Freind to the republican cause mentioned thes things, Knowing at all events they will do no Injury. Accept my best respects
Wm. McKinley
